AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I ofl
                                                                                                                                                        \
                                                                         ,__


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                            (For Offenses Committed On or After November I, 1987)


                    Alfredo Ascencion-Acencion                                     Case Number: 3:19-mj-22479

                                                                                   Danielle Rachel Iredale
                                                                                  Defendant's Attorney , - - - - - - - - - - - - ~

REGISTRATION NO. 85971298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                                             JUN 2 0 2019
                                 ------'--------------.1-------1--------1---
 •   was found guilty to count( s)
     after a plea of not guilty.                                                 BY
     Accordingly, the defendant is adjudged guilty of such count(s), which invo veffieeTollttiNiiiigciffl::!rni~r,-"

Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

 •   The defendant has been found not guilty on count(s)
                                                                               -------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                       IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be
imprisoned for a term of:

                              ltJTIME SERVED                                   • _________ days
  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 t)1e defendant's possession at the time of arrest upon their deportation or ren;i.9¥a~        _ t?,
  tJ c1ourt rerc_ omme,.µds. ie£fnda t. q,e deported/remove40 with relative, \/1/] IVIJ J.d l-/ 1 U charged in case
       -\{'1f\Y,t'.V)t?J\
       l   -·   '        :j                 1
                               C' Li. 'tiJ0f[ll'i
                                             '.,
                                                    t',f')
                                                       'iI
                                                           -- ( 1/;C(•/'il•\,,,c
                                                             \..'  •  ./
                                                                                __,.,
                                                                           - 'lJ / 1 . .



     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, June 20, 2019
                          /½
      . d           / /;/4<--,
                    , /  _/
Receive -'-'-'-----'""">_ __
                             -·
                DUSM                                                             ONORA~~REN L. STROMBOM
                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3:19-mj-22479
